Case: 16-15916     Date Filed: 08/07/2017   Page: 1 of 3


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-15916
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 1:15-cr-00352-WSD-AJB-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

KHALIF EDWARDS,

                                                            Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                               (August 7, 2017)

Before ED CARNES, Chief Judge, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

     Khalif Edwards pleaded guilty to being a felon in possession of a firearm.
                Case: 16-15916        Date Filed: 08/07/2017       Page: 2 of 3


Based in part on its conclusion that Edwards’ earlier Georgia conviction for felony

obstruction of an officer qualified as a crime of violence under United States

Sentencing Guidelines § 2K2.1(a)(2), the district court calculated that Edwards’

total offense level was 25 and his criminal history category was VI. That resulted

in a guidelines range of 110 to 120 months imprisonment. The district court

sentenced him to 120 months in prison followed by 36 months of supervised

release. Edwards appealed, contending that his conviction for obstruction of an

officer should not have qualified as a crime of violence.

       This Court has held that felony obstruction of an officer under Georgia law

qualifies as a violent felony under the elements clause of the Armed Career

Criminal Act. United States v. Brown, 805 F.3d 1325, 1327–28 (11th Cir. 2015). 1

“We have recognized that the definitions of ‘crime of violence’ under the

Sentencing Guidelines and ‘violent felony’ under the Armed Career Criminal Act

are virtually identical and have held that [c]onsidering whether a crime is a ‘violent

felony’ . . . is similar to considering whether a conviction qualifies as a ‘crime of

violence.’” United States v. Welch, 683 F.3d 1304, 1312 (11th Cir. 2012)

(quotation marks omitted) (alteration and omission in original). As a result, felony

       1
          Edwards argues that our conclusion in the Brown decision was incorrect in light of the
Supreme Court’s decision in Descamps v. United States, 570 U.S. ___, 133 S. Ct. 2276, 2281
(2013). But Descamps was decided before Brown, so our Brown decision remains binding and
we cannot reconsider it — even if the panel in Brown should have reached a different result in
light of the Supreme Court’s decision in Descamps. See United States v. Fritts, 841 F.3d 937,
942 (11th Cir. 2016) (“Under this Court’s prior panel precedent rule, there is never an exception
carved out for overlooked or misinterpreted Supreme Court precedent.”).
                                                2
              Case: 16-15916    Date Filed: 08/07/2017   Page: 3 of 3


obstruction of an officer under Georgia law is a crime of violence under U.S.S.G.

§ 2K2.1(a)(2). Edwards’ contentions to the contrary are without merit.

      AFFIRMED.




                                         3